Citation Nr: 0529916	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1972.  
He died in September 2000.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
reopened and denied the claim of entitlement to service 
connection for the cause of the veteran's death.  

The appeal is remanded the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As required by 38 U.S.C.A. § 5103(a) (West 2002), prior to 
the initial unfavorable agency of original jurisdiction 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2005) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  In this case, the RO failed to issue a VCAA 
letter to the appellant which met these criteria.

To ensure that the VA has met its duty to provide 
notification to the appellant and to ensure full compliance 
with due process requirements, the case is remanded for the 
following actions:
1.  The appellant must be informed of the 
content of the applicable regulations 
that govern the issue of whether new and 
material evidence to reopen the claim of 
entitlement to service connection for the 
cause of the veteran's death, of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, of the information and evidence 
that VA will seek to provide, of the 
information and evidence that the 
appellant is expected to provide and 
request that the appellant provide any 
evidence in his possession that pertains 
to the claim.  A record of her 
notification must be incorporated into 
the claims file.  

2.  Thereafter, if the issue on appeal 
remains denied, the appellant must be 
provided with a supplemental statement of 
the case which specifically sets forth 
the contents of the applicable law and 
regulations and applies such to the case.  
The appellant must then be given the 
opportunity to respond thereto.  After 
the appellant has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


